internal_revenue_service number release date index number cc corp - plr-107632-00 date distributing controlled segment segment segment business a business b state a date subsidiary subsidiary subsidiary p q plr-107632-00 r s t this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction we have received additional information in letters dated june june july and date the information submitted for consideration is summarized below distributing a publicly held domestic_corporation and parent of a consolidated_group is organized under the laws of state a as of date p shares of distributing common_stock were outstanding attached to each share of common_stock are certain preferred share purchase rights not exercisable or transferable separately from the distributing stock unless and until certain events generally involving changes in control occur no person holds five percent or more of distributing’s common_stock distributing has no other class of stock outstanding distributing is authorized to issue preferred_stock but none is outstanding distributing has three business segments segment segment and segment and is directly engaged in businesses relating to those segments including business a and business b financial information has been received indicating that each of distributing’s business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled is a newly formed wholly-owned subsidiary of distributing organized under the laws of state a currently controlled is not engaged in any activities in the contribution described below controlled will acquire segment from distributing and will be directly engaged in business b subsidiary is a wholly-owned subsidiary of distributing organized in state a and subsidiary is a wholly-owned subsidiary of subsidiary also organized in state a subsidiary was formed to hold and manage distributing’s portfolio of patents most of distributing’s patents and patent applications are held by subsidiary but some patents are held directly by distributing distributing’s strategy has been to focus on high-growth businesses in the q sector segment however is a slower-growth business management of distributing has determined that the separation of segment from the rest of distributing’s businesses will enable distributing to sharpen its focus on the high-growth areas of its business while allowing controlled as a stand-alone company to focus exclusively on segment which has different needs than distributing’s other businesses plr-107632-00 to separate segment the taxpayer has proposed the following transaction the transaction i ii iii iv v vi vii subsidiary will transfer all its patents and patent applications to several newly- formed wholly-owned subsidiaries organized in state a the patent transfers and each such subsidiary a patent subsidiary the subsidiary patents and patent applications used predominantly in segment the controlled patents will be transferred to subsidiary immediately after the patent transfers subsidiary will merge with and into distributing in a transaction intended to qualify under sec_368 the subsidiary merger immediately after the subsidiary merger subsidiary will merge with and into distributing in a transaction intended to qualify under sec_368 the subsidiary merger distributing will transfer to subsidiary all its patents and patent applications used predominantly in segment the distributing patent transfer distributing will contribute to controlled the assets used predominantly in segment including business b and the stock of subsidiary and controlled will assume certain liabilities related to business b the contribution in connection with the contribution controlled will assume from distributing dollar_figurer to dollar_figures of borrowings under a debt facility of distributing the debt assumption simultaneously with the contribution distributing will transfer to controlled certain other intangible_property including certain technology relating to business b the controlled technology viii distributing will distribute to its shareholders percent of the controlled common_stock in a ratio expected to be one share of controlled common_stock in respect of t shares of distributing common_stock the distribution ix after the contribution and either before or after the distribution controlled may issue to one or more investors the investors in exchange for cash in a private_placement i shares of controlled common_stock ii shares of controlled preferred_stock iii debt obligations of controlled and or iv warrants the stock issuance the controlled preferred_stock the controlled debt or the controlled warrants will be convertible into a fixed number of shares of controlled common_stock at the option of the investors the amount of controlled common_stock into which the controlled preferred_stock the controlled debt or the controlled warrants is convertible together with any controlled common_stock issued in the plr-107632-00 private_placement will be less than percent of the outstanding controlled common_stock if controlled preferred_stock is issued it will be entitled to vote for directors of controlled and will together with any controlled common_stock issued in the private_placement represent less than percent of the outstanding_stock of controlled measured by both vote and value if controlled debt is issued it will qualify as indebtedness for federal_income_tax purposes x no fractional shares of controlled common_stock will be distributed in the distribution to shareholders of distributing except in respect of fractional interests in distributing held by certain of its employee benefit plans the shares of controlled common_stock that would have been otherwise distributed as fractional shares to distributing shareholders will be distributed to a distribution agent for those distributing shareholders the distribution agent who will aggregate those fractional share interests and sell them in the public market the proceeds of that sale will be paid pro_rata to distributing shareholders who would otherwise be entitled to fractional share interests in controlled distributing and controlled will enter into several agreements relating to their separation including transitional services agreements and a tax_sharing_agreement the following representations have been made in connection with the contribution and the distribution a b c d e the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing’s business a and business b is representative of each business’s present operations and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of business a and business b respectively independently and with their own separate employees the distribution will be carried out for the following business_purpose the separation of segment from the rest of distributing’s businesses will enable distributing to sharpen its focus on the high-growth areas of its business while allowing controlled as a stand-alone company to focus exclusively on segment which has different needs than distributing’s plr-107632-00 f g h i j k l m other businesses the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business the total adjusted bases and fair_market_value of the assets to be transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit has been or will be claimed with respect to any property being transferred between distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock except that distributing may owe controlled or controlled may owe distributing amounts payable for goods and services in the ordinary course of business or under certain transition contracts between the parties immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution to the extent required by the applicable intercompany regulations plr-107632-00 n o p q r s apart from the cost-based transactions that represent transition services to facilitate the separation of distributing and controlled payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled grants of compensatory options by distributing and controlled and the exercise of compensatory options will not be taken into account the distributing share purchase rights and the controlled share purchase rights are each the type of rights described in revrul_90_11 1990_1_cb_10 neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the distribution and neither distributing nor controlled will be a usrphc immediately after the transaction based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing to controlled of the assets described in step v above the contribution solely in exchange for controlled stock and the assumption of certain liabilities as described above followed by the plr-107632-00 distribution of all of distributing’s controlled stock pro_rata to distributing’s shareholders will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets the contribution subject_to liabilities the debt assumption to controlled in exchange for the controlled stock and the assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on its receipt of assets in exchange for the controlled stock as described above sec_1032 controlled's basis in the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled's holding_period in the assets received from distributing in the proposed transaction will include the period during which distributing held such assets sec_1223 distributing will recognize no gain_or_loss upon its distribution of all of the controlled stock including any fractional share interests pro_rata to distributing’s shareholders sec_361 the distributing shareholders will recognize no gain_or_loss and no amount will be included in their income upon their receipt of the controlled stock including any fractional share interest to which they may be entitled from distributing sec_355 the aggregate basis of the distributing and controlled common_stock in the hands of the distributing shareholders immediately after the distribution including any fractional share interest to which they may be entitled will equal the basis of the distributing stock held immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 see sec_358 b and c the holding_period of the controlled stock received by the distributing shareholders including any fractional share interest to which they may be entitled will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 plr-107632-00 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 of the income_tax regulations shareholders of distributing who receive cash from the distribution agent in respect of fractional shares of common_stock will recognize gain_or_loss on the sale of the fractional share interest equal to the difference between the cash received and the holder’s basis in such fractional share interest sec_1001 provided the fractional share interest is a capital_asset in the hands of the exchanging shareholder such gain_or_loss will be capital_gain or loss to such holder grants of compensatory options by distributing or controlled and exercises of compensatory options will not be taken into account for purposes of applying sec_355 the stock issuance will be taken into account for purposes of applying sec_355 with respect to controlled we express no opinion on the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular we express no opinion about a the patent transfers described above in step i b the subsidiary merger described above in step ii c the subsidiary merger described above in step iii d the distributing patent transfer described above in step iv e the transfer of the controlled technology described above in step vii and f the cost-based transition services described in representation n this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this ruling letter are consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely associate chief_counsel corporate by __ ________________ acting chief branch
